CURRENT COLLECTOR FOR LITHIUM ION BATTERY AND MANUFACTURING METHOD OF THE CURRENT COLLECTOR

Primary Examiner: Gary Harris 		Art Unit: 1727       April 8, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Oshawa et al. US 2018/0090766 discloses a current collector for a lithium ion battery (see abstract and title) comprising: a first conductive resin layer containing a first conductive filler (A); and a second conductive resin layer that is formed on the first conductive resin layer and contains a second conductive filler (B) [0049].  Wherein the first conductive filler is a conductive carbon [0045].
 	The second conductive filler contains at least one kind of metal element selected from the group consisting of platinum, gold, silver, copper, nickel, and titanium [0045].
 	However, as discussed in the interview dated 03/09/2022 Oshawa does not disclose specific heat capacity and surface resistance of the current collector as required in independent Claims 1 & 5.  Both independent claims provide sufficient specificity in describing the current collector and manufacturing method as disclosed in the specification and illustrated in figures 1-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727